Case: 13-13659       Date Filed: 06/27/2016       Page: 1 of 15


                                                                                    [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-13659
                               ________________________

                       D.C. Docket No. 2:13-cv-00057-LGW-JEG



JORGE CORTES-MORALES,

                                                                         Petitioner-Appellant,

                                             versus

SUZANNE R. HASTINGS,

                                                                        Respondent-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                             _______________________

                                        (June 27, 2016)

Before WILLIAM PRYOR, ANDERSON, and PARKER, * Circuit Judges.

PER CURIAM:




* Honorable Barrington D. Parker, Jr., United States Circuit Judge for the Second Circuit, sitting
by designation.
              Case: 13-13659     Date Filed: 06/27/2016     Page: 2 of 15


      This appeal involves an effort by petitioner Jorge Cortes-Morales, convicted

and sentenced for being a felon in possession of a firearm, to invalidate his

sentence on the ground that he no longer qualifies for a mandatory sentencing

enhancement. Cortes-Morales brings this petition pursuant to 28 U.S.C. § 2241

seeking to obtain the benefit of revised New York sentencing laws, enacted in

2004 and 2009, which had the effect of retroactively lowering the penalties for

certain drug offenders. He argues that, as a consequence of these reductions, he no

longer qualifies for a mandatory sentencing enhancement as an armed career

criminal under 18 U.S.C. § 924(e). Cortes-Morales sought similar relief in an

earlier § 2241 petition and the district court held that he could receive relief in

federal court only if he first obtained a resentencing in New York courts. After

trying and failing to secure such a resentencing, Cortes-Morales now seeks relief

once again under the same theory. The district court below determined that it

lacked jurisdiction to hear the claim. Because Cortes-Morales admits that he is not

eligible for resentencing under the revised New York sentencing laws, we affirm

the judgment of the district court.

                                 I. BACKGROUND

                    A. Predicate Offenses and ACCA Conviction

      The origins of this case date back to December 26, 1990, when Cortes-

Morales was arrested in Brooklyn, New York for the sale of heroin and



                                           2
              Case: 13-13659    Date Filed: 06/27/2016    Page: 3 of 15


subsequently charged with criminal sale of a controlled substance. Cortes-Morales

pled guilty to attempted criminal sale of a controlled substance in the third degree

under N.Y. Penal Law §§ 110.00, 220.39, a class C felony. At the time of his

guilty plea, the maximum sentence in New York for a class C felony was fifteen

years. The plea agreement provided for one day in jail and five years of probation.

      On May 21, 1991, Cortes-Morales was again arrested in Brooklyn for selling

drugs and pled guilty to criminal sale of a controlled substance in the third degree

under N.Y. Penal Law § 220.39, a class B felony. At the time of his guilty plea,

the maximum sentence in New York for a class B felony was twenty-five years.

The court sentenced Cortes-Morales to concurrent sentences of one-and-a-half to

three years for both the 1990 class C felony and the 1991 class B felony. He was

subsequently resentenced for the 1990 class C felony to a concurrent sentence of

one to three years. Cortes-Morales completed those sentences in May 1994.

      In 1997, Cortes-Morales was arrested in Puerto Rico for unlawful possession

and use of a firearm, and he pled guilty to a state charge of aggravated assault.

Cortes-Morales was ultimately sentenced to two years’ imprisonment, though he

was released before completing his sentence.

      In September 2005, Puerto Rican authorities executed a search warrant of

Cortes-Morales’s home and discovered firearms and drugs. Federal authorities

subsequently charged him with being a felon in possession of a firearm in violation



                                          3
              Case: 13-13659     Date Filed: 06/27/2016   Page: 4 of 15


of 18 U.S.C. § 922(g), as enhanced by the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e). The ACCA provides a mandatory statutory minimum of

fifteen years for any individual who violates 18 U.S.C. § 922(g) and has three

predicate convictions “for a violent felony or a serious drug offense, or both.” Id.

§ 924(e)(1). A “serious drug offense” is one punishable by a “maximum term of

imprisonment of at least ten years.” Id. § 924(e)(2)(A)(ii). Absent the mandatory

ACCA enhancement, Cortes-Morales’s maximum sentence would have been ten

years. Id. § 924(a).

      Because there was no dispute that he was an armed career criminal, Cortes-

Morales pled guilty to the charge, agreed to a prison term of 240 months, and

waived his right to file a direct appeal. The district court in Puerto Rico sentenced

him to 210 months’ imprisonment.

      In 2007, Cortes-Morales filed a § 2255 habeas petition pro se, claiming that

his plea was involuntary, the conviction violated double jeopardy, and he had

received ineffective assistance of counsel. The district court partially granted the

petition, ordering that Cortes-Morales’s federal prison term should run

concurrently with a sentence he received on similar charges in Puerto Rico, but

denied the petition in all other respects. The U.S. Court of Appeals for the First

Circuit affirmed.




                                          4
              Case: 13-13659    Date Filed: 06/27/2016   Page: 5 of 15


                       B. New York Sentencing Amendments

      In 2004, the New York legislature passed the Drug Law Reform Act of 2004

(the “2004 DLRA”), 2004 N.Y. Laws ch. 738, to “reform the sentencing structure

of New York’s drug laws to reduce prison terms for non-violent drug offenders,

provide retroactive sentencing relief and make related drug law sentencing

improvements.” Rivera v. United States, 716 F.3d 685, 688 (2d Cir. 2013)

(internal quotation marks omitted) (quoting N.Y. State Assembly Mem. in Supp. of

Legislation at 3, 6 (2004), reprinted in Bill Jacket, 2004 A.B. 11895, ch. 738).

Among other things, the 2004 DLRA lowered the maximum sentences for class B

felonies to nine years and for class C felonies to five-and-a-half-years. 2004 N.Y.

Laws ch. 738, § 36 (codified at N.Y. Penal Law § 70.70). Though the 2004 DLRA

allowed defendants convicted of class A-I felonies to seek resentencing, it did not

permit defendants convicted of class B or C felonies to do the same. Id. § 41(d-1).

      In 2009, however, New York passed the 2009 Drug Law Reform Act (the

“2009 DLRA”), allowing individuals convicted of class B felonies the opportunity

to obtain resentencing under the lowered maximum sentences. 2009 N.Y. Laws

ch. 56, parts AAA § 9 (codified at N.Y. Crim. Proc. § 440.46). In order to qualify

for resentencing, a defendant must be “serving an indeterminate sentence with a

maximum term of more than three years.” Id. The 2009 DLRA also provides that

defendants convicted simultaneously of a class B and C felony may apply for



                                          5
              Case: 13-13659    Date Filed: 06/27/2016   Page: 6 of 15


resentencing for both felonies. Id. There is no dispute that Cortes-Morales is

ineligible for resentencing under these provisions because he is neither “serving an

indeterminate sentence” in New York nor sentenced to a “maximum term of more

than three years.”

                     C. Cortes-Morales’s First § 2241 Petition

      In October 2010, Cortes-Morales filed a § 2241 habeas petition pro se in the

Southern District of Georgia (where he is incarcerated). His principal argument

was that his 1990 class C felony no longer qualified as an ACCA predicate

conviction because it was merely for an attempted sale. The district court

erroneously concluded that this Court’s decision in Gilbert v. United States, 640

F.3d 1293 (11th Cir. 2011), foreclosed relief for prisoners seeking habeas review

of sentencing defects. In March 2012, after Cortes-Morales moved for

reconsideration, the court recognized its error and granted reconsideration, but

nonetheless denied the petition, concluding that Cortes-Morales’s class C felony

properly qualified as an ACCA predicate conviction.

      Cortes-Morales moved a second time for reconsideration. This time, he

argued that because several New York courts had permitted resentencing pursuant

to the 2009 DLRA and because he was eligible for such resentencing, he no longer

had the necessary predicates for the ACCA enhancement. Specifically, Cortes-

Morales argued:



                                          6
              Case: 13-13659     Date Filed: 06/27/2016   Page: 7 of 15


             [C]ritical to the disposition of the pending habeas petition
             [are] three decisions from New York Court’s identifying
             the groups of defendants that are eligible for sentence
             reductions under New York Drug Resentencing Law of
             2009. Suffice it to say, Morales falls within the
             exception noted by the Government as the state lowered
             the maximum penalty applicable to the offense and made
             that reduction applicable to defendants’ previously
             convicted and sentenced for that offense. Morales is so
             [situated].

Motion for Reconsideration at 2–3, Cortes-Morales v. Haynes, No. 2:10-cv-159-

LGW-JEG (S.D. Ga. Mar. 22, 2012), ECF No. 28. The district court, hearing this

argument for the first time, held:

             Cortes-Morales argues that recent decisions by the State
             of New York render his previous convictions under New
             York law improper predicate offenses under the Armed
             Career Criminal Act. Cortes-Morales was sentenced
             under federal law, not New York law. These recent
             decisions arising out of New York, which provide relief
             under New York laws, would not provide him with his
             requested relief in his 28 U.S.C. § 2241 petition. Cortes-
             Morales should petition the State of New York for a
             determination of whether his previous convictions under
             State law still qualify as felony convictions. Should
             Cortes-Morales be entitled to his relief in State court, he
             could then petition the District of Puerto Rico, the federal
             court in which he was sentenced, for permission to file a
             second or successive motion to vacate, set aside, or
             correct his sentence pursuant to 28 U.S.C. § 2255.

Cortes-Morales v. Haynes, No. 2:10-cv-159-LGW-JEG, slip op. at 1–2 (S.D. Ga.

June 29, 2010).




                                          7
                Case: 13-13659       Date Filed: 06/27/2016        Page: 8 of 15


       Following the district court’s instructions, Cortes-Morales sought

resentencing in New York court. That court concluded that he was ineligible for

resentencing because (1) he was not incarcerated in New York at the time of his

motion, (2) he was not convicted of a class B felony offense,1 and (3) his

maximum sentence was not longer than three years.

                                       D. Proceedings Below

       Undeterred, Cortes-Morales filed a second § 2241 petition, arguing again

that the 2004 DLRA and the 2009 DLRA reduced the maximum sentence for his

drug convictions, and, consequently, his drug convictions were no longer “serious

drug offenses” within the meaning of the ACCA. After Cortes-Morales’s first

petition, the Supreme Court clarified that for purposes of the ACCA, a federal

sentencing court must “consult the maximum sentence applicable to a defendant’s

previous drug offense at the time of his conviction for that offense.” McNeill v.

United States, 563 U.S. 816, 131 S. Ct. 2218, 2221–22 (2011). However, the

Court did not consider “a situation in which a State subsequently lowers the

maximum penalty applicable to an offense and makes that reduction available to

defendants previously convicted and sentenced for that offense.” Id. at 2224 n.1.



1
  It is unclear whether this was a proper basis for denying Cortes-Morales relief, as he was
convicted of a class B felony, and the 2009 DLRA makes clear that individuals convicted
simultaneously of class B and C felonies are eligible for resentencing. In any event, there is no
dispute Cortes-Morales was otherwise ineligible for resentencing.


                                                 8
               Case: 13-13659    Date Filed: 06/27/2016   Page: 9 of 15


Accordingly, Cortes-Morales can succeed on the merits of his claim only if the

New York sentencing reductions apply retroactively.

        But the district court, adopting the magistrate’s recommendation, did not

reach the merits of Cortes-Morales’s claim, holding that it lacked jurisdiction to

consider his claim because Cortes-Morales had failed to meet the Savings Clause

test articulated by this Court in Bryant v. Warden, FCC Coleman-Medium, 738

F.3d 1253 (11th Cir. 2013). On appeal, Cortes-Morales, ably assisted by assigned

counsel, argues that the 2009 DLRA’s generally retroactive effect entitled him to

relief under the Savings Clause, even though he is not eligible for resentencing in

New York.

                           II. STANDARD OF REVIEW

        Whether a prisoner may bring a § 2241 petition under the Savings Clause of

§ 2255 is a question of law reviewed de novo by this Court. Bryant, 738 F.3d at

1262.

                                 III. DISCUSSION

                                  A. Savings Clause

        An individual incarcerated for a federal crime may ordinarily collaterally

challenge the validity of his or her conviction or sentence only by filing a habeas

corpus petition pursuant to 28 U.S.C. § 2255. By contrast, petitions under the

more general provisions of § 2241 may typically be used only to challenge the



                                           9
             Case: 13-13659     Date Filed: 06/27/2016    Page: 10 of 15


execution, as opposed to the validity, of a sentence. See Antonelli v. Warden,

U.S.P. Atlanta, 542 F.3d 1348, 1352 n.1 (11th Cir. 2008) (citing 28 U.S.C.

§ 2255(e)). Once an initial habeas petition under § 2255 has been filed and denied,

the grounds for filing a second or successive motion are narrow. In that event, a

prisoner must show either that (1) there is newly discovered evidence showing

actual innocence, or (2) the Supreme Court has announced a new retroactive rule

of constitutional law that was previously unavailable to the petitioner. 28 U.S.C.

§ 2255(h).

      This Court, however, has recognized that a prisoner may file a petition under

§ 2241 challenging the validity of his conviction or sentence if his § 2255 motion

was “inadequate or ineffective” to test the validity of his conviction or sentence.

See Bryant, 738 F.3d at 1263. This conclusion stems from the so-called “Savings

Clause” of § 2255, which provides:

             An application for a writ of habeas corpus in behalf of a
             prisoner who is authorized to apply for relief by motion
             pursuant to this section, shall not be entertained if it
             appears that the applicant has failed to apply for relief, by
             motion, to the court which sentenced him, or that such
             court has denied him relief, unless it also appears that the
             remedy by motion is inadequate or ineffective to test the
             legality of his detention.

28 U.S.C. § 2255(e).

      We have formulated a test for determining inadequacy or ineffectiveness

where a petitioner claims he was sentenced above the statutory maximum. In

                                          10
              Case: 13-13659     Date Filed: 06/27/2016     Page: 11 of 15


Bryant, we held that in such circumstances, a prisoner may file a § 2241 petition

challenging the validity of his sentence only if (1) during the pendency of the

§ 2255 petition, circuit precedent squarely foreclosed the argument being made in

the § 2241 petition, (2) subsequent to the § 2255 petition, the Supreme Court

overturned that circuit precedent, (3) the new Supreme Court rule applies

retroactively on collateral review, (4) the effect of the retroactive rule is that the

prisoner has been sentenced above the statutory maximum authorized by Congress,

and (5) the Savings Clause reaches the kind of claim raised by the petitioner. 738

F.3d at 1274. The chief benefit of the Savings Clause is that, contrary to

§ 2255(h)’s narrow grounds for filing a successive petition, a retroactive change in

Supreme Court law that is not of a constitutional dimension can nonetheless

provide relief to a prisoner. But the Savings Clause is a threshold jurisdictional

inquiry—if a petitioner cannot satisfy the Savings Clause test, we lack jurisdiction

to hear a § 2241 petition challenging the validity of a conviction or sentence. See

McCarthan v. Warden, FCI Estill, 811 F.3d 1237, 1250 (11th Cir. 2016).

      Cortes-Morales concedes that he cannot meet this test—there is no

retroactive Supreme Court case on point. He urges us, however, to adopt an

expanded view of the Savings Clause, permitting its invocation where a retroactive

change in state law renders a conviction or sentence invalid.




                                           11
               Case: 13-13659       Date Filed: 06/27/2016      Page: 12 of 15


                 B. Cortes-Morales Cannot Meet the Savings Clause

       For purposes of this appeal, we assume, without deciding, that Cortes-

Morales is right that the Savings Clause may reach a claim that a retroactive

change in New York’s sentencing laws invalidated his sentence. Even under

Cortes-Morales’s proposed view of the Savings Clause, however, his petition fails.

       There is no dispute that Cortes-Morales is not eligible for resentencing under

the 2009 DLRA. The New York court offered three reasons for denying Cortes-

Morales’s motion to be resentenced, none of which he has challenged in this

appeal. 2 The 2004 DLRA and 2009 DLRA are thus not retroactive as to Cortes-

Morales, and cannot serve as the basis for invoking the Savings Clause.

       Cortes-Morales directs us to two district court opinions from the Southern

District of New York holding that a defendant may be ineligible for the ACCA

sentencing enhancement by virtue of the 2009 DLRA, even if he is ineligible for

resentencing under the 2009 DLRA, because a strict reading of the 2009 DLRA

violates the spirit and remedial purpose of the law. See United States v. Calix, No.

13-cr-582, 2014 WL 2084098 (S.D.N.Y. May 13, 2014); United States v. Jackson,

No. 13-cr-142, 2013 WL 4744828 (S.D.N.Y. Sept. 4, 2013). These decisions do

not persuade us to grant Cortes-Morales relief. We need not guess at the


2
  The Government argues that Cortes-Morales is ineligible for resentencing for a number of other
reasons as well. Because there is no dispute that Cortes-Morales does not qualify for
resentencing under the 2009 DLRA, we need not consider those arguments.


                                              12
             Case: 13-13659     Date Filed: 06/27/2016    Page: 13 of 15


legislature’s intent in affording only a subset of drug offenders an opportunity to be

resentenced. The Supreme Court has instructed that “Congress chose [in the

ACCA] to defer to the state lawmaker’s judgment,” United States v. Rodriquez,

553 U.S. 377, 388 (2008), and such deference is appropriate where, as here, the

state legislature has made a clear, reasoned judgment about which offenders are

most in need of relief—Cortes-Morales does not fall within that class of offenders.

And even were we persuaded to consider the statute’s purpose, the New York

Court of Appeals has already recognized that because “[b]y the plain text of the

statute, its benefits were limited to those ‘in the custody of the department of

correctional services,’” it follows that “the Legislature recognized that the burden

of ‘inordinately harsh punishment’ falls most heavily on those who are in prison.”

People v. Paulin, 952 N.E.2d 1028, 1032 (N.Y. 2011). We therefore defer to the

New York legislature’s judgment that Cortes-Morales, as a person not in the

custody of New York’s department of correctional services, is not among the class

of defendants the 2009 DLRA is designed to benefit.

      Nor is Cortes-Morales benefitted by his invocation of Supreme Court

precedent instructing courts to employ a categorical approach when determining

enhancements under the ACCA. See Taylor v. United States, 495 U.S. 575, 602

(1990). The Supreme Court in Taylor did not suggest that courts must ignore the

particular circumstances of the defendant, but rather held only that courts are



                                          13
             Case: 13-13659     Date Filed: 06/27/2016    Page: 14 of 15


limited to the “fact of conviction and the statutory definition of the prior offense”

when determining whether a prior conviction mandates a sentencing enhancement.

Id. Indeed, the Court later made clear that some aspects of the particular

defendant’s conduct are relevant, holding that courts must take into account

whether a state’s recidivist statute imposed a higher sentencing maximum for the

defendant in question. Rodriquez, 553 U.S. at 382–83. Our holding is not

inconsistent with these Supreme Court’s opinions, rendered in a different context,

concerning how prior convictions are viewed for purposes of the ACCA.

      Because Cortes-Morales is not eligible for resentencing under the 2009

DLRA, he cannot satisfy even his view of the Savings Clause. We thus lack

jurisdiction and may not reach the merits of his claim.

                                IV. CONCLUSION

      We AFFIRM the judgment of the district court dismissing the petition.




                                          14
              Case: 13-13659     Date Filed: 06/27/2016    Page: 15 of 15


WILLIAM PRYOR, Circuit Judge, concurring:

       I join the majority opinion in full. Even assuming that the savings clause—as

“interpreted” by this Court in Bryant v. Warden, FCC Coleman-Medium, 738 F.3d

1253 (11th Cir. 2013)—reaches retroactive amendments to state legislation, the

Drug Law Reform Act of 2009 is not retroactive for prisoners like Cortes-Morales.

       I write separately to reiterate that the five-part test we cooked up in Bryant is

“indefensible as a matter of textual interpretation.” Samak v. Warden, FCC

Coleman-Medium, 766 F.3d 1271, 1276 (11th Cir. 2014) (W. Pryor, J.,

concurring). Because Bryant is a monster of our creation, untethered to the text, I

see no principled basis for determining its ultimate reach. If “circuit-busting

precedent” opens the door to untimely, successive attacks on a prisoner’s sentence,

see Bryant, 738 F.3d at 1276, then why not retroactive amendments to state

legislation? Until Bryant is overruled, we will continue to grapple in the dark to

answer these types of questions. The en banc Court should overrule Bryant sooner

rather than later.




                                              15